 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEAH CALDWELL,                                      No. 2:17-cv-01250-KJM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    DORIS DOWNS, et al.,
15                        Defendants.
16

17           Plaintiff, who is proceeding in pro se, filed an application to proceed in forma pauperis

18   pursuant to 28 U.S.C. § 1915, which this court granted on the basis of a first complaint. ECF No.

19   3. Plaintiff has since filed a Second Amended Complaint, ECF No. 10, which is the operative

20   complaint in this case. The Second Amended Complaint makes it clear that all defendants are

21   residents of the state of Georgia, and that all events at issue took place in Atlanta, Georgia. ECF

22   No. 10 at 2, 3-5.

23           The federal venue statute provides that a civil action “may be brought in (1) a judicial

24   district in which any defendant resides, if all defendants are residents of the State in which the

25   district is located, (2) a judicial district in which a substantial part of the events or omissions

26   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

27   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

28   this action, any judicial district in which any defendant is subject to the court’s personal
                                                          1
 1   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
 2          In this case, the claim arose in Atlanta, Georgia, which is in the Northern District of
 3   Georgia. All defendants are from Georgia. Therefore, plaintiff’s claim should have been filed in
 4   the United States District Court for the Northern District of Georgia. In the interest of justice, a
 5   federal court may transfer a complaint filed in the wrong district to the correct district. See 28
 6   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 7          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 8   States District Court for the Northern District of Georgia.
 9   DATED: January 17, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
